DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following is a final office action. Claims [1-11, 13, and 15-22] are currently pending and have been examined on their merits. 
Claims 1, 11, 13, 17, and 20 are currently amended see REMARKS January 18, 2022.
Claims 12 and 14 are currently cancelled see REMARKS January 18, 2022.
Claims 21-22 are newly added see REMARKS January 18, 2022.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11, 13, and 15-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception that is an abstract idea without a practical application or significantly more.

Step 1: Claims 1-11, 13, 15-16, and 21-22 recite an apparatus, claims 17-19 recite a method (i.e. a process such as an act or series of steps), and claim 20 recite a computer program product and therefore each claim falls within one of the four statutory categories.

Step 2A prong 1 (Is a judicial exception recited?): 
The representative claims 1, 17, and 20 recite: a method comprising: Aggregate, a plurality of different assessment results based on a plurality of assessments for a user, each of the plurality of assessment results describing different traits of the user, a primary assessment of the plurality of assessment comprising a DISC assessment; determine where one or more of the user's traits overlap based on the different assessments for the user; and match the user to one or more personalized opportunities determined for the user based on the overlapping traits and one or more characteristics of the opportunities; match the user to one or more tagged individuals who have similar traits as the user's traits determined based on the different assessment results, the one or more tagged individuals comprising individuals who have attained an influential level of success in a field that is related to the user's traits; -2-identify one or more other users within the user's network that have similar traits as the user's traits determined based on the different assessment results; and present the one or more tagged influential individuals that the user matches with and the identified one or more other users as part of the user's profile.
The claims recite a mental process and a certain method of organizing human activity. Before computers one could mentally determine an evaluation or metric of a job candidate based on their responses to a series of questions as well as gather information from various sources such a plurality of characteristic assessments. A person could have also mentally aggregated the results of a variety of assessment tests and use those results to match an individual with a job position or a company looking to hire someone. The Examiner find the recited claims to be similar to a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016), which the courts have also found to recite a mental process. Additionally, the claims are directed to a certain method of organizing human activity as the disclosure is directed to managing personal behavior or relationships or interactions between people. The Examiner finds the claims to simply recite a method of gathering information about job applicants from various sources such as how a candidate responds to questions and using that information to assess their performance for determining a person’s characteristics or qualities. Examiner find the claims to be similar to an example the courts have identified as being a certain method of organizing human activity: considering historical usage information while inputting data, BSG Tech. LLC v. Buyseasons, Inc., 899 F.3d 1281, 1286, 127 USPQ2d 1688, 1691 and a series of instructions of how to hedge risk, Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1004 (2010).
Step 2A Prong 2 (Is the exception integrated into a practical application?): The claims additionally recite; 
Claim 1: an apparatus, comprising: a processor; a memory that stores code executable by the processor, a central repository, and a user’s digital profile.
Claim 17: a central repository, and a user’s digital profile.
Claim 20: a computer program product comprising a computer readable storage medium that stores code executable by a processor, the executable code comprising code, in a central repository, and a user’s digital profile.
The additional element of a non-transitory computer readable medium including a computer readable instructions that are executed by a computer to cause the computer to perform a method recite a method of applying the known use of a computer to store and execute the method in the recited claim limitations. Therefore, the limitations merely amount to adding the words “apply it” (or an equivalent) to the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). Furthermore, a method for transmitting, receiving, and processing information does not amount to improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b), effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. As the claims are merely directed to utilizing a computer to keep track of information and run mathematical functions there are no significant improvements to the functionality of a generic computer and are directed to merely “apply it” or applying the abstract idea on a computer. Furthermore, these elements are similar to the examples in MPEP 2106.05(f)(2), Applicant's additional elements are similar to TLI Comms, Ultramercial, and Intellectual Ventures v. Cap One. As the claims invoke a computer merely as a tool to perform an existing process. Moreover, as the claims do not recite an improvement to a computer or technical field but just apply a known technology to an abstract idea they are still directed to an abstract idea and not integrated into a practical application (MPEP 2106.05(b) – an abstract idea applied to a computer does not improve the computer).  


The dependent claims 2-11, 13, 15-16, 18-19, and 21-22 further narrow the abstract idea recited in the independent claims 1, 17, and 20 and are therefore directed towards the same abstract idea. 

Step 2B (Does the claim recite additional elements that amount to significantly more that the judicial exception?): As discussed above, the additional imitations amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). See reasoning for Step 2A prong 2. It is well- understood, routine, and conventional for a computer to be able to send information such as requests for permission to view information (see court case A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). See MPEP 2106.05(d) as well as USPTO Memorandum: Revising 101 Eligibility Procedure in view of Berkheimer v. HP, Inc. (April 19, 2018). It is also clear the recited claims would be well understood, routine, and conventional to use recruiting systems to gather and evaluate candidate information and characteristics from a plurality of sources (see specification [0003]). (See MPEP 2106.05(d). Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) and Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information);


Dependent claims 2-6, 8-9, 15-16, and 18 are directed towards further narrowing the abstract idea of evaluating a job applicant based on a series of assessments and matching a job applicant to a job opportunity.
Dependent claims 7, 10, and 21-22 are directed to further narrowing the abstract idea of matching a user to other users and opportunities in a surrounding area.
Dependent claims 11 and 13 are directed towards further narrowing the abstract idea of generating a press kit or a profile with the aggregated assessment results of a user.

Claim 4 recites a central repository; claim 5 recites a graphical dashboard; and claim 7 recites a location sensor, however each of these claim limitations are directed towards a merely limitations that recite “apply it” or using a known technology to perform the abstract idea.  

Therefore, claims 1-11, 13, and 15-22 are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 9, 11, 15-17, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myers (US 2015/0379453) in view of Zhang (US 2019/0236106).
Claims 1, 17, and 20: Myers discloses (Claim 1) an apparatus, comprising: a processor; a memory that stores code executable by the processor to: (Claim 17) a method comprising: (Claim 20) a computer program product comprising a computer readable storage medium that stores code executable by a processor, the executable code comprising code to: Aggregate, in a central repository, a plurality of different assessment results based on a plurality of assessments for a user, each of the plurality of assessment results describing different traits of the user, a primary assessment of the plurality of assessments comprising a DISC assessment (Paragraph [0018]; [0022]; [0031]; Fig. 3, a system used by an organization includes a database for use in acquiring and maintaining database tables and records. Specifically, the database includes a plurality of employee records and a plurality of job seeker records. Employee record tables further include a column relating to a performance score. Employee record tables further include a column relating to communication style, team building, and job specific behavior assessment. In general, job seekers typically provide some amount of information to an organization when applying for an employment position. The system may be configured to administer a test to the job seeker to acquire additional information. The test may be of the form of a personality test, including but not limited to “DISC” style testing. The test may be of the form of a behavior analysis test, a general assessment test, or any other test or combination of tests directed to the personality, mentality, or behavior of the job seeker. The results of this testing may be entered into a database and used for determining success indicators for a job seeker). Determine where one or more of the user's traits overlap based on the different assessments for the user (Paragraph [0031-0033]; Fig. 5, the system may be configured to administer a test to the job seeker to acquire additional information or assess the job seeker. The test may be of the form of a personality test, a general assessment test, or any other test or combination of tests directed to the personality, mentality, or behavior of the job seeker. The method for evaluating employees in an organization as well as a job seeker for an employment position begin with determining which variables in a variable pool are significant predictors of performance and flags these variables for inclusion within a first set of variables. Variables equate to employment metrics described previously. After the first set of variables for each employee in a group is converted into a performance score for each employee. The system compares the performance scores with variables in the variable pool which are not within the first set of variables to determine which of these variables should be considered success indicator variables. Then the system categorizes these success indicator variables into a second set of variables for further use. If an organization needs to review a prospective employee. The system acquires the value of at least 1 success indicator variable of the prospective employee. Best case scenario the system acquires a value for all of the success indicator variables. The more values acquired with respect to the second set of variables the better and more accurate the resulting success indicator. The system uses the acquired success indicator values to predict a success indicator of the prospective employee). And match the user to one or more personalized opportunities determined for the user based on the overlapping traits and one or more characteristics of the opportunities (Paragraph [0021]; [0029]; [0031]; [0037]; Figs. 3 and 6, employment position records may be represented by an employment position records table within the database. Any relevant data relating to employment positions within an organization may be recorded within the employment position record table. The recited techniques and methods may be used to help evaluate job seekers for an employment position at an organization. A system used by an organization includes a database for use in acquiring and maintaining database tables and records. Specifically, the database includes a plurality of employee records and a plurality of job seeker records. Employee record tables further include a column relating to a performance score. Employee record tables further include a column relating to communication style, team building, and job specific behavior assessment. In general, job seekers typically provide some amount of information to an organization when applying for an employment position. The system may be configured to administer a test to the job seeker to acquire additional information. The test may be of the form of a personality test, including but not limited to “DISC” style testing. The test may be of the form of a behavior analysis test, a general assessment test, or any other test or combination of tests directed to the personality, mentality, or behavior of the job seeker. The results of this testing may be entered into a database and used for determining success indicators for a job seeker). 
However, Myers does not disclose match the user to one or more tagged individuals who have similar traits as the user's traits determined based on the different assessment results, the one or more tagged individuals comprising individuals who have attained an influential level of success in a field that is related to the user's traits; -2-identify one or more other users within the user's network that have similar traits as the user's traits determined based on the different assessment results; and present the one or more tagged influential individuals that the user matches with and the identified one or more other users as part of the user's digital profile.
In the same field of endeavor of helping a user connect with job openings and other users Zhang teaches match the user to one or more tagged individuals who have similar traits as the user's traits determined based on the different assessment results, the one or more tagged individuals comprising individuals who have attained an influential level of success in a field that is related to the user's traits (Paragraph [0018-0022]; [0075-0076]; Figs. 1 and 6, example methods are directed to recommending new connections based on profile data similarity and existing interconnections. In some cases, the possible new connections are suggested based on people on the social network that have similar characteristics to the member. The details for ranking possible new connections include assessing member attributes for finding candidates. In the example similar titles (tags) are determined for title). -2-Identify one or more other users within the user's network that have similar traits as the user's traits determined based on the different assessment results (Paragraph [0018-0022]; [0075-0076]; Figs. 1 and 6, example methods are directed to recommending new connections based on profile data similarity and existing interconnections. In some cases, the possible new connections are suggested based on people on the social network that have similar characteristics to the member. The details for ranking possible new connections include assessing member attributes for finding candidates. In the example similar titles (tags) are determined for title). And present the one or more tagged influential individuals that the user matches with and the identified one or more other users as part of the user's digital profile (Paragraph [0018-0022]; [0075-0076]; Figs. 1 and 6, example methods are directed to recommending new connections based on profile data similarity and existing interconnections. In some cases, the possible new connections are suggested based on people on the social network that have similar characteristics to the member. The details for ranking possible new connections include assessing member attributes for finding candidates. In the example similar titles (tags) are determined for title). 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of evaluating job applicants to determine their characteristics to help them match with potential other users and job opportunities as disclosed by Myers (Myers [0005]) with the system of match the user to one or more tagged individuals who have similar traits as the user's traits determined based on the different assessment results, the one or more tagged individuals comprising individuals who have attained an influential level of success in a field that is related to the user's traits; identify one or more other users within the user's network that have similar traits as the user's traits determined based on the different assessment results; and present the one or more tagged influential individuals that the user matches with and the identified one or more other users as part of the user's digital profile as taught by Zhang (Zhang [0021]). With the motivation of helping increase the number of user connections that allow a user to help advance their career and find new opportunities (Zhang [0002]).
Claim 9: Modified Myers discloses the apparatus as per claim 1. Myers further discloses wherein the code is executable by the processor to: include the user in one or more groups with other users; and determine one or more traits of the one or more groups based on the individual traits of each user in the one or more groups according to the assessment results for each user (Paragraph [0032-0034]; Figs. 5 and 6, a method for evaluating employees in an organization as well as a job seeker for an employment position. The method determines which variables in a variable pool are significant predictors of performance and flags these variables for inclusion. Variables within the data equate to all of the data points collected on employees within an organization over the lifetime of employment. After the method determined which variables in the variable pool should be included within the first set of variables the method proceeds to convert the first set of variables for each employee in a grouping of employees into a performance score for each employee. The grouping may be by department, location, or the entire set of employees. The method may then categorize success indicator variables into a second set of variables for the use within the system to determine a success indicator for each employee within the group).
Claim 11: Modified Myers discloses the apparatus as per claim 1. Myers further discloses wherein the code is executable by the processor to generate an electronic press kit for the user that describes the user’s traits as determined based on the assessment results, the electronic press kit publicly accessible over a data network, the electronic press kit comprising a digital portfolio for showcasing items related to the user’s traits as determined by the user’s assessment results (Paragraph [0006]; [0018]; [0029-0031]; Fig. 4, the invention may provide a system comprising; a database, wherein the database includes a plurality of data records, wherein a first data record in the plurality of data records represents a current employee at an organization, a performance score for the current employee, a success indicator, and a pool of variables associated with the current employee. The system is used by an organization and includes a database for us in acquiring and maintaining a database tables and records (press kit). Job seeker records may be embodied in a job seeker records table within a database. In general, job seekers typically provide some amount of information to an organization when applying for an employment position. The standard information is captured and passed to a database for storage. The system may then be configured to administer a test to the job seeker to acquire additional information. The test may be of the form of a personality test. The results of this testing may be entered into the database and used within second set of employment metrics for determining a success indicator for the job seeker (The examiner notes that the broadest reasonable interpretation of a digital portfolio that presents items relating to a user’s traits as determined by an assessment would include a display of a database or record or profile that presents the success indicators for a job seeker based on the results of testing as disclosed by Myers)).
Claim 15: Modified Myers discloses the apparatus as per claim 1. Myers further discloses the one or more personalized opportunities include a job, an internship, a service project, an internal promotion, an informational interview, a job shadow program, a mentorship program, an education program, an apprenticeship, and a scholarship (Paragraph [0007] the invention may provide a method of evaluating a job seeker for an employment position at an organization).
Claim 16: Modified Myers discloses the apparatus as per claim 1. Myers further discloses wherein the plurality of assessments is selected from the group consisting of a DISC assessment, a StrengthsFinder assessment, and a Self-Directed Search assessment (Paragraph [0031] in general the job seekers typically provide some amount of information to an organization when applying for an employment position. The system may be configured to administer a test to the job seeker. The test may be of the form of a personality test, including but not limited to “DISC” style testing).
Claim 21: Modified Myers disclose the apparatus as per claim 1. However, Myers does not disclose wherein the code is executable by the processor to facilitate electronic communications between the user and one or more other users by providing instructions to the user for how to communicate in an optimal fashion based on the user's DISC assessment result with the one or more other users.
In the same field of endeavor of helping a user connect with job openings and other users Zhang teaches match the user to one or more tagged individuals who have similar traits as the user's traits determined based on the different assessment results, the one or more tagged individuals comprising individuals who have attained an influential level of success in a field that is related to the user's traits (Paragraph [0018-0022]; [0075-0076]; Figs. 1 and 6, example methods are directed to recommending new connections based on profile data similarity and existing interconnections. In some cases, the possible new connections are suggested based on people on the social network that have similar characteristics to the member. The details for ranking possible new connections include assessing member attributes for finding candidates. In the example similar titles (tags) are determined for title). 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of evaluating job applicants to determine their characteristics to help them match with potential other users and job opportunities as disclosed by Myers (Myers [0005]) with the system of match the user to one or more tagged individuals who have similar traits as the user's traits determined based on the different assessment results, the one or more tagged individuals comprising individuals who have attained an influential level of success in a field that is related to the user's traits; identify one or more other users within the user's network that have similar traits as the user's traits determined based on the different assessment results; and present the one or more tagged influential individuals that the user matches with and the identified one or more other users as part of the user's digital profile as taught by Zhang (Zhang [0021]). With the motivation of helping increase the number of user connections that allow a user to help advance their career and find new opportunities (Zhang [0002]).
Claim 22: Modified Myers discloses the apparatus as per claim 1. However, Myers does not disclose wherein the code is executable by the processor to share the user's assessment results with one or more professionals associated with an organization offering opportunities to individuals that have qualifications that match the organizations top performer's assessment results.
In the same field of endeavor of helping a user connect with job openings and other users Zhang teaches match the user to one or more tagged individuals who have similar traits as the user's traits determined based on the different assessment results, the one or more tagged individuals comprising individuals who have attained an influential level of success in a field that is related to the user's traits (Paragraph [0018-0022]; [0075-0076]; [0082-0084]; [0086]; Figs. 1 and 6, example methods are directed to recommending new connections based on profile data similarity and existing interconnections. In some cases, the possible new connections are suggested based on people on the social network that have similar characteristics to the member. The details for ranking possible new connections include assessing member attributes for finding candidates. In the example similar titles (tags) are determined for title. The client device may include one or more applications such as a messaging application, an electronic mail application, and the like). 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of evaluating job applicants to determine their characteristics to help them match with potential other users and job opportunities as disclosed by Myers (Myers [0005]) with the system of match the user to one or more tagged individuals who have similar traits as the user's traits determined based on the different assessment results, the one or more tagged individuals comprising individuals who have attained an influential level of success in a field that is related to the user's traits; identify one or more other users within the user's network that have similar traits as the user's traits determined based on the different assessment results; and present the one or more tagged influential individuals that the user matches with and the identified one or more other users as part of the user's digital profile as taught by Zhang (Zhang [0021]). With the motivation of helping increase the number of user connections that allow a user to help advance their career and find new opportunities (Zhang [0002]).
Claims 2, 4, 6, 13, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myers (US 2015/0379453) in view of Zhang (US 2019/0236106) further in view of Lahti (US 2016/0283905).
Claims 2 and 18: Modified Myers discloses the apparatus as per claim 1 and the method as per claim 17. However, Myers does not disclose wherein the one or more personalized opportunities are determined according to O*NET codes that correspond to the user's overlapping traits.
In the same field of endeavor of matching job applicant based on assessment testing Lahti teaches wherein the one or more personalized opportunities are determined according to O*NET codes that correspond to the user's overlapping traits (Paragraph [0212] job profiling by JobMatch is based on the O*Net job classification and information about context variables. The information entered by the user is compared against a database which contains job profiles for a large number of jobs. Data mining techniques are used to provide estimations of the most likely job profiles). 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system for evaluating job applicants with a series of personality assessments and combining them into a database to match a user with a job opportunity as disclosed by Myers with the system of organize the opportunities in the central repository by one or more O*NET codes for each of the opportunities at taught by Lahti (Lahti [0212]). With the motivation of helping to match a job candidate to an ideal position they are qualified for (Lahti [0002]).
Claim 4: Modified Myers discloses the apparatus as per claim 1. Myers further discloses wherein the code is executable by the processor to: aggregate opportunities offered by one or more organizations in the central repository (Paragraph [0018]; [0022]; [0031]; Fig. 3, a system used by an organization includes a database for use in acquiring and maintaining database tables and records. Specifically, the database includes a plurality of employee records and a plurality of job seeker records. Employee record tables further include a column relating to a performance score. Employee record tables further include a column relating to communication style, team building, and job specific behavior assessment. In general, job seekers typically provide some amount of information to an organization when applying for an employment position. The system may be configured to administer a test to the job seeker to acquire additional information. The test may be of the form of a personality test, including but not limited to “DISC” style testing. The test may be of the form of a behavior analysis test, a general assessment test, or any other test or combination of tests directed to the personality, mentality, or behavior of the job seeker. The results of this testing may be entered into a database and used for determining success indicators for a job seeker).
However, Myers does not disclose and organize the opportunities in the central repository by one or more O*NET codes for each of the opportunities.
In the same field of endeavor of matching job applicant based on assessment testing Lahti teaches and organize the opportunities in the central repository by one or more O*NET codes for each of the opportunities (Paragraph [0212] job profiling by JobMatch is based on the O*Net job classification and information about context variables. The information entered by the user is compared against a database which contains job profiles for a large number of jobs. Data mining techniques are used to provide estimations of the most likely job profiles). 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system for evaluating job applicants with a series of personality assessments and combining them into a database to match a user with a job opportunity as disclosed by Myers with the system of organize the opportunities in the central repository by one or more O*NET codes for each of the opportunities at taught by Lahti (Lahti [0212]). With the motivation of helping to match a job candidate to an ideal position they are qualified for (Lahti [0002]).
Claim 6: Modified Myers discloses the apparatus as per claim 1. Myers further discloses wherein the code is executable by the processor to receive a query from an organization for searching the central repository for one or more candidates who match one or more opportunities provided by the organization (Paragraph [0019-0020]; [0031]; Fig. 1, the primary elements interacting with the database through the database access layer are a query module. Query module interfaces with a webserver which is accessible through the Internet. In general, job seekers typically provide some amount of information to an organization when applying for an employment position. The standard information such as name, address, etc. is captured by the query module and passed to the database for storage in job seeker records. 
However, Myers does not disclose the query comprising an O*NET code associated with the one or more opportunities.
In the same field of endeavor of matching job applicant based on assessment testing Lahti teaches the query comprising an O*NET code associated with the one or more opportunities (Paragraph [0212] job profiling by JobMatch is based on the O*Net job classification and information about context variables. The information entered by the user is compared against a database which contains job profiles for a large number of jobs. Data mining techniques are used to provide estimations of the most likely job profiles). 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system for evaluating job applicants with a series of personality assessments and combining them into a database to match a user with a job opportunity as disclosed by Myers with the system of organize the opportunities in the central repository by one or more O*NET codes for each of the opportunities at taught by Lahti (Lahti [0212]). With the motivation of helping to match a job candidate to an ideal position they are qualified for (Lahti [0002]).
Claim 13: Modified Myers discloses the apparatus as per claim 1. However, Myers does not disclose wherein the code is executable by the processor to export the user's data in the central repository to one or more organizations in response to the user providing consent to export their user data such that changes made to the data in the central repository are pushed to one or more organizations that have opted-in to receive data updates, and integrate with enterprise resource planning and business intelligence system for the one or more organizations to present users who match with internal opportunities as the one or more organizations based on the assessment results for the user.
In the same field of endeavor of matching job applicant based on assessment testing Lahti teaches wherein the code is executable by the processor to export the user's data in the central repository to one or more organizations in response to the user providing consent to export their user data such that changes made to the data in the central repository are pushed to one or more organizations that have opted-in to receive data updates (Paragraph [0088]; [0225]; [0234-0236]; [0245-0249]; Fig. 9, a system wherein jobs or roles are deconstructed into their components aligned to competencies and the results used to determine how best to assess candidates for particular jobs or roles. A system is preferably based on a large database of candidate assessments and also on a database of candidate assessments of candidate performance when actually in the roles. The job profile is combined with user preferences, information about predictors, and validation information. For each assessment combination relevant figures are computed. The suggested solutions and relevant figures are updated in real-time as the user changes their preferences. Having access to this information in real-times gives the user unique decision power to select the optimal combination of assessments. The user can add content from the entire assessment portfolio to customize their assessment. The final configured assessment is configured in an online test publication and delivery platform that presents users with assessments, captures responses, applies scoring algorithms, and reports results. Within the online delivery system users have the opportunity to complete an assessment and view the results. These reports can be shared/used with applications such as Talent analytics and an ATS. Results are exported to integrated applicant tracking system. Results can also be stored for online reporting). integrate with enterprise resource planning and business intelligence systems for the one or more organizations to present users who match with internal opportunities at the one or more organizations based on the assessment results for the users (Paragraph [0029-0031]; Figs. 3-4, the method may be used to help evaluate job seekers for an employment position at an organization. Job seeker records may be embodied in a job seeker records table within a database. One of the features of the system is directed to capture at least one or more of the employment metrics found within a second set of employment metrics at the job seeker stage and populate job seeker records table with this information. The primary benefit of the system is directed to applying the formula for converting a second set of employment metrics into success indicators and using this formula with whatever employment metrics are available from a job seeker to derive success indicators. The success indicators are thereafter presented to an organization for use in determining and evaluating a job seeker for an employment position).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system for evaluating job applicants with a series of personality assessments and combining them into a database to match a user with a job opportunity as disclosed by Myers with the system of wherein the code is executable by the processor to export the user's data in the central repository to one or more organizations in response to the user providing consent to export their user data such that changes made to the data in the central repository are pushed to one or more organizations that have opted-in to receive data updates as taught by Lahti (Lahti [0212]). With the motivation of helping to match a job candidate to an ideal position they are qualified for (Lahti [0002]).
Claims 3, 5, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myers (US 2015/0379453) in view of Zhang (US 2019/0236106) further in view of McGovern (US 2006/0229902).
Claims 3 and 19: Modified Myers discloses the apparatus as per claim 1 and the method as per claim 17. However, Myers does not disclose wherein the code is executable by the processor to: match the user to a professional associated with an organization offering the one or more personalized opportunities based on the user’s traits being similar to the professional’s traits; and send a message form the user to the professional indicating the user’s interest in the one or more personalized opportunities.
In the same field of endeavor of matching a job applicant to a position based on attributes McGovern teaches wherein the code is executable by the processor to: match the user to a professional associated with an organization offering the one or more personalized opportunities based on the user’s traits being similar to the professional’s traits; and send a message form the user to the professional indicating the user’s interest in the one or more personalized opportunities (Paragraph Figs. 1 and 2, [0048]; [0110-0112]; [0183]; Fig. 23, the matching system also compares the attributes desired by the employee seeker with attributes of the employment seekers on the system to generate a match level for each employment seeker for the position. The match-based employment system queues and delivers messages and alerts to seekers. Preferably an alert (e.g. an email, an instant message, a phone call, etc.) is sent to a seeker when candidates with a match score above a threshold have indicated interest in the seeker (or a position offered by the seeker). An email may contain a link which enables seekers to jump directly to match-based employment system user’s interface for the seeker for more details).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system for evaluating job applicants with a series of personality assessments and combining them into a database to match a user with a job opportunity as disclosed by Myers with the system of wherein the code is executable by the processor to: match the user to a professional associated with an organization offering the one or more personalized opportunities based on the user’s traits being similar to the professional’s traits; and send a message form the user to the professional indicating the user’s interest in the one or more personalized opportunities as taught by McGovern (McGovern [0183]). With the motivation of helping to match a job candidate to a position and helping an organization find a candidate that best matches their needs (McGovern [0004]).
Claim 5: Modified Myers discloses the apparatus as per claim 1. However, Myers does not disclose wherein the code is executable by the processor to: receive a message intended for the user from an organization offering at least one of the personalized opportunities, the message comprising information about the personalized opportunity; and deliver the message to the user at a graphical dashboard for the user.
In the same field of endeavor of matching a job applicant to a position based on attributes McGovern teaches wherein the code is executable by the processor to: receive a message intended for the user from an organization offering at least one of the personalized opportunities, the message comprising information about the personalized opportunity; and deliver the message to the user at a graphical dashboard for the user (Paragraph Figs. 1 and 2, [0048]; [0110-0112]; [0183]; Fig. 23, the matching system also compares the attributes desired by the employee seeker with attributes of the employment seekers on the system to generate a match level for each employment seeker for the position. The match-based employment system queues and delivers messages and alerts to seekers. Preferably an alert (e.g. an email, an instant message, a phone call, etc.) is sent to a seeker when candidates with a match score above a threshold have indicated interest in the seeker (or a position offered by the seeker). An email may contain a link which enables seekers to jump directly to match-based employment system user’s interface for the seeker for more details).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system for evaluating job applicants with a series of personality assessments and combining them into a database to match a user with a job opportunity as disclosed by Myers with the system of wherein the code is executable by the processor to: receive a message intended for the user from an organization offering at least one of the personalized opportunities, the message comprising information about the personalized opportunity; and deliver the message to the user at a graphical dashboard for the user as taught by McGovern (McGovern [0183]). With the motivation of helping to match a job candidate to a position and helping an organization find a candidate that best matches their needs (McGovern [0004]).
Claims 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myers (US 2015/0379453) in view of Zhang (US 2019/0236106) further in view of Gibbs (US 2017/0323270).
Claim 7: Modified Myers discloses the apparatus as per claim 1. However, Myers does not disclose wherein the cods is executable by the processor to track the user’s location based on location data received from one or more location sensors for the user, the one or more personalized opportunities selected for the user based at least in part on the user’s location.
In the same field of endeavor of matching a user to job opportunities Gibbs teaches wherein the cods is executable by the processor to track the user’s location based on location data received from one or more location sensors for the user, the one or more personalized opportunities selected for the user based at least in part on the user’s location (Paragraph [0057-0059]; Fig. 8, the mobile device includes a geo-locator. Accordingly, the management server may search for available job opportunities for the user based on the user’s location information and based on the user’s digital smart profile or the features selected by the user from the user’s digital smart profile).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system for evaluating job applicants with a series of personality assessments and combining them into a database to match a user with a job opportunity as disclosed by Myers with the system of wherein the cods is executable by the processor to track the user’s location based on location data received from one or more location sensors for the user, the one or more personalized opportunities selected for the user based at least in part on the user’s location as taught by Gibbs (Gibbs [0058]). With the motivation of helping an organization and a job seeker to find matching opportunities in a desired area around them (Gibbs [0002]).
Claim 10: Modified Myers discloses the apparatus as per claim 1. However, Myers does not disclose wherein the code is executable by the processor to: identify one or more other users who have traits that are similar to the user's traits; and present to the user at least a subset of the one or more other users that are located within a predetermined proximity of the user.
In the same field of endeavor of matching a user to job opportunities Gibbs teaches wherein the code is executable by the processor to: identify one or more other users who have traits that are similar to the user's traits; and present to the user at least a subset of the one or more other users that are located within a predetermined proximity of the user (Paragraph [0022-0023]; [0026]; [0053]; [0059]; Fig. 7, according to the user’s digital smart profile, they may participate and engage in online groups and communities. A business may use the mobile application to invite and engage qualified candidates at company or industry events. The embodiments may also leverage the inherent capabilities of geo-location services of a user’s mobile device and align the user’s skills, competencies and career ambitions with suitable employment opportunities according to user selected filtering criteria and location. The mobile application may suggest additional skills assessments based on profiles of other users which are similar to the user. The mobile application may also suggest user or collaboration groups where the user may interact with like-minded users who possess similar skills and interests. In addition, the geo-locator may detect a geo-location of the mobile device and in the transmitter may transmit the detected location to the management server. The management server may search for available opportunities for the user based on the user’s location information and based on the user’s digital smart profile or the features selected by the user).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system for evaluating job applicants with a series of personality assessments and combining them into a database to match a user with a job opportunity as disclosed by Myers with the system of wherein the code is executable by the processor to: identify one or more other users who have traits that are similar to the user's traits; and present to the user at least a subset of the one or more other users that are located within a predetermined proximity of the user as taught by Gibbs (Gibbs [0058]). With the motivation of helping an organization and a job seeker to find matching opportunities in a desired area around them (Gibbs [0002]).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myers (US 2015/0379453) in view of Zhang (US 2019/0236106) further in view of Chuang (US 2013/0275321).
Claim 8: Modified Myers discloses the apparatus as per claim 1. However, Myers does not disclose wherein the code is executable by the processor to: determine staffing agencies that are used by organizations offering the one or more personalized opportunities; and promote the user to the staffing agencies using the user's traits as determined from the one or more assessments.
In the same field of endeavor of providing a platform for connect job applicant to candidate seekers Chuang teaches wherein the code is executable by the processor to: determine staffing agencies that are used by organizations offering the one or more personalized opportunities; and promote the user to the staffing agencies using the user's traits as determined from the one or more assessments (Paragraph [0015-0017]; [0080-0082]; [0085]; Fig. 1A, for agencies, access to new clients can be increased, thereby increasing the quality of provided open job orders. Increased quantity of job orders can allow agencies to target specific job markets matching the agency’s exciting pool of candidates. The talent exchange provides search and matching capabilities to most effectively match candidates to job orders. For agencies, they provided tools to more effectively locate job orders to be filled. For staffing personnel, functionality may be provided that filters the available pool of candidates to find an optimal quantity of candidates that are optimal quality. The talent platform exchange permits disparate staffing talent platforms A, B, and C to communicate with hiring talent platforms X, Y, and Z and thus more effectively manage the hiring process from within the platform. For a hiring party looking for to find a particular candidate to fill a particular job order, the submission and approval functionality provided allows for the filtering of the available candidates to the optimal quantity of quality candidates).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system for evaluating job applicants with a series of personality assessments and combining them into a database to match a user with a job opportunity as disclosed by Myers with the system of wherein the code is executable by the processor to: determine staffing agencies that are used by organizations offering the one or more personalized opportunities; and promote the user to the staffing agencies using the user's traits as determined from the one or more assessments as taught by Chuang (Chuang [0085]). With the motivation of helping an organization to fill open positions using a variety of recruiting resources (Chuang [0006]).
Therefore, claims 1-11, 13, and 15-22 are rejected under 35 U.S.C. 103
Response to arguments
Applicant’s arguments, see REMARKS, filed January 18, 2022, with respect to the rejections of claims 1-11, 13, and 15-22 under U.S.C. 101 have been fully considered but are not persuasive.
The applicant argues that the claims are not directed to a certain method of organizing human activity as they recite an improvement to the technology of an information systems used for gathering and leveraging human and social capital data. And that each claim element is directed to technical elements that improve the information system for talent matching that does not exist without the recited computing technology. However, the examiner respectfully disagrees as the claims are merely directed to claiming aggregating a plurality of assessment results, determining where one or more of the user’s traits overlap based on various assessments, matching the user to one or more opportunities based on the characteristics, and matching the user to one or more individuals who have similar traits. The examiner finds this practice to be a very standard operation for hiring an individual through utilizing a series of assessments, gathering information about the user, and using that information to match or recommend them to other individuals or opportunities. Similar examples the courts have identified as reciting a certain method of organizing human activity include: filtering content, BASCOM Global Internet v. AT&T Mobility, LLC, 827 F.3d 1341, 1345-46, 119 USPQ2d 1236, 1239 (Fed. Cir. 2016) (finding that filtering content was an abstract idea under step 2A, but reversing an invalidity judgment of ineligibility due to an inadequate step 2B analysis); considering historical usage information while inputting data, BSG Tech. LLC v. Buyseasons, Inc., 899 F.3d 1281, 1286, 127 USPQ2d 1688, 1691; and a mental process that a neurologist should follow when testing a patient for nervous system malfunctions, In re Meyer, 688 F.2d 789, 791-93, 215 USPQ 193, 194-96 (CCPA 1982). 
Applicant further argues that the claims do not recite a mental process as the claims are directed towards aggregating assessment results, determine the user’s overlapping traits based on the assessments, matching a user to different opportunities based on the overlapping traits, matching the user to influential users based on the assessment results, and present the influential individual and the other users as art of the user’s digital profile cannon be practically performed in the human mind. However, the examiner respectfully disagrees as all of these steps could be performed in the human mind or with the assistance of simple tools such as pen and paper. Job recruiters were capable of giving out assessments, aggregating information, assessing individuals based their assessment results, and match a user with others such as professionals or opportunities before computers. Examples of similar claims that the courts have identifies as reciting a mental process include: a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016); a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067, 100 USPQ2d 1492, 1500 (Fed. Cir. 2011); and a case identifying a mental process performed in a computer environment as an abstract idea is Symantec Corp., 838 F.3d at 1316-18, 120 USPQ2d at 1360. In this case, the Federal Circuit relied upon the specification when explaining that the claimed electronic post office, which recited limitations describing how the system would receive, screen and distribute email on a computer network, was analogous to how a person decides whether to read or dispose of a particular piece of mail and that "with the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper". 838 F.3d at 1318, 120 USPQ2d at 1360. Another example is FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 120 USPQ2d 1293 (Fed. Cir. 2016). The patentee in FairWarning claimed a system and method of detecting fraud and/or misuse in a computer environment, in which information regarding accesses of a patient’s personal health information was analyzed according to one of several rules (i.e., related to accesses in excess of a specific volume, accesses during a pre-determined time interval, or accesses by a specific user) to determine if the activity indicates improper access. 839 F.3d. at 1092, 120 USPQ2d at 1294. The court determined that these claims were directed to a mental process of detecting misuse, and that the claimed rules here were "the same questions (though perhaps phrased with different words) that humans in analogous situations detecting fraud have asked for decades, if not centuries." 839 F.3d. at 1094-95, 120 USPQ2d at 1296.
Applicant further argues that the claims are integrated into a practical application as improving the functioning of a computing technology. However, the examiner respectfully disagrees as the claims are directed to reciting an apparatus capable of performing the steps of aggregating, determining, matching, and identifying. These claims do not recite any improvement to a computer or technology but instead are found to merely recite “apply it” or utilize a generic computer to perform the steps of the abstract idea. Examples of cases the courts have identified as not being sufficient in directing the claims to a practical application include: Accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential);  Recording, transmitting, and archiving digital images by use of conventional or generic technology in a nascent but well-known environment, without any assertion that the invention reflects an inventive solution to any problem presented by combining a camera and a cellular telephone, TLI Communications, 823 F.3d at 611-12, 118 USPQ2d at 1747; and Arranging transactional information on a graphical user interface in a manner that assists traders in processing information more quickly, Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019).
Applicant further argues that the claims are not well understood, routine, and conventional. However, the examiner respectfully disagrees as it is well understood, routine, and conventional in the art to use a generic computer to perform the basic steps of aggregating information, analyzing or processing that information, and displaying an output based on the processed information. Similar cases the courts have identified as being well-understood, routine, and conventional include: Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); and Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log). Therefore, the examiner maintains the current 101 rejection.
Applicant argues that claims 2-10, 13, and 15-22 allowable as being dependent on claims 1 and 11 and therefore are rejected under the same rejection.
Applicant’s arguments, see REMARKS, filed January 18, 2022, with respect to the rejections of claims 1, 9, 11, 15-17, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myers (US 2015/0379453) in view of Zhang (US 2019/0236106), are moot because Applicant has amended the claims, which required further search and consideration and new art was applied. However, where applicable the examiner will respond to arguments.
Claims 1 and 11: Applicant argues that Myers does not disclose the newly amended claim limitation match the user to one or more tagged individuals who have similar traits as the user's traits determined based on the different assessment results, the one or more tagged individuals comprising individuals who have attained an influential level of success in a field that is related to the user's traits; -2-identify one or more other users within the user's network that have similar traits as the user's traits determined based on the different assessment results; and present the one or more tagged influential individuals that the user matches with and the identified one or more other users as part of the user's digital profile. However, upon further search and consideration the examiner finds that Zhang can be used in combination with Myers to disclosed the newly amended claim limitation. Zhang discloses a system of providing a professional social network which allows individuals to connect with other professionals with similar traits and characteristics.
Claims 2-10, 13, and 15-22 were argued as being allowable only as being dependent on claims 1 and 11. Therefore, they are also rejected under the same rejection as above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Gardner (US 2016/0042477) Methods and systems for profiling professionals.
Han (US 2016/0283500) Recommending connections in a social network system. 
Chevalier (US 2015/0127565) Social match platform apparatuses methods and systems.
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY RUSS whose telephone number is (571)270-5902.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 5712726782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COREY RUSS/Examiner, Art Unit 3629        

/RICHARD W. CRANDALL/Examiner, Art Unit 3689